Case 4:19-cv-00507-ALM Document 104 Filed 05/23/20 Page 1 of 3 PageID #: 1792




                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS

DAMONIE EARL, LINDA RUGG, ALESA
BECK, TIMOTHY BLAKEY, JR.,
STEPHANIE BLAKEY, MARISA                                  Civil Action No. 4:19-cv-00507
THOMPSON, MUHAMMAD MUDDASIR
KHAN, ELIZABETH COOPER, JOHN
ROGERS, VALERIE MORTZ-ROGERS, and
LAKESHA GOGGINS, each individually and
on behalf of all others similarly situated,

 Plaintiffs.

v.

THE BOEING COMPANY,
SOUTHWEST AIRLINES CO.,

 Defendants.



             BATHAEE DUNNE LLP, DOVEL & LUNER, LLP,
             AND CAPSHAW DERIEUX LLP’S RESPONSE TO
 WILLIAMSON’S REQUEST FOR EX PARTE HEARING AND IN CAMERA REVIEW

        Bathaee Dunne LLP, Dovel & Luner, LLP, and Capshaw DeRieux LLP (“Responding

Counsel”) submit this joint response to Andrew Williamson’s Notice Regarding Statements Made

on the Record at the May 13, 2020 Hearing in this Matter and Request for Ex Parte In Camera

Hearing (Dkt. No. 100) (the “Notice”). In the Notice, Mr. Williamson alleges that Mr. Hecht—

while speaking on behalf of himself, Andrew Lorin, Pierce Bainbridge Beck Price & Hecht (“PB”)

and/or “others that [he is] affiliated with” (May 13 Tr. at 5:1-3; see also id. at 3:13-14, 4:9-12)—

made “numerous statements of material fact” that are “inaccurate, and may have been made to

intentionally mislead counsel and the Court” (Notice at 1). Responding Counsel agree with Mr.

Williamson and Defendants that a hearing is appropriate and accordingly do not oppose Mr.
Case 4:19-cv-00507-ALM Document 104 Filed 05/23/20 Page 2 of 3 PageID #: 1793



Williamson’s request for one, but respectfully take no position as to the appropriateness of in

camera submissions to the Court or as to whether an ex parte hearing is necessary.1


 Dated: May 23, 2020                           /s/ Yavar Bathaee
                                               Yavar Bathaee (NY 4703443) (Lead Counsel)
 John Jeffrey Eichmann (CA 227472)             yavar@bathaeedunne.com
 jeff@dovel.com                                Brian J. Dunne (CA 275689)
 Gregory S. Dovel (CA 135387)                  bdunne@bathaeedunne.com
 greg@dovel.com                                Edward M. Grauman (TX 24081931)
 Simon Franzini (CA 287631)                    egrauman@bathaeedunne.com
 simon@dovel.com                               Andrew Wolinsky (NY 4892196)
 Julien A. Adams (CA 156135)                   awolinsky@bathaeedunne.com
 julien@dovel.com                              BATHAEE DUNNE LLP
 Jonas Jacobson (CA 269912)                    445 Park Ave. 9th Floor
 jonas@dovel.com                               New York, NY 10022
 DOVEL & LUNER, LLP                            Tel: (212) 918-8188
 201 Santa Monica Blvd., Suite 600
 Santa Monica, CA 90401
 Tel: (310) 656-7066
 Fax: (310) 657-7069


                                               Elizabeth L. DeRieux (TX 05770585)
                                               ederieux@ capshawlaw.com
                                               CAPSHAW DERIEUX LLP
                                               114 E. Commerce
                                               Gladewater, TX 75647
                                               Tel: (903) 236-9800
                                               Fax: (903) 236-8787

                                               Attorneys for Plaintiffs




   1
      After Boeing filed its response to Mr. Williamson (Dkt. No. 102), Mr. Hecht moved on May
22nd to withdraw Mr. Williamson and Mr. Pomerantz’s appearances in this case, and stated in his
certificate of conference that “counsel for Plaintiffs” met and conferred with Defendants, Mr.
Williamson and Mr. Pomerantz. (Dkt. No. 103, at 2.) That is incorrect. Responding Counsel were
not part of any purported conferences with Mr. Williamson and Mr. Pomerantz, nor were
Responding Counsel privy to any meet and confer with Defendants (other than being included on
a last-minute e-mail chain hours before Mr. Hecht’s filing). Responding Counsel do not oppose
Mr. Williamson’s and Mr. Pomerantz’s withdrawals, but neither adopt, nor agree with, the
unparseable prefatory statement in Mr. Hecht’s motion.
                                               2
Case 4:19-cv-00507-ALM Document 104 Filed 05/23/20 Page 3 of 3 PageID #: 1794



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 23, 2020, a true and correct copy of the above was served via

email through the Eastern District of Texas’s CM/ECF system.

                                                           /s/ Yavar Bathaee
                                                           Yavar Bathaee




                                               3
